Citation Nr: 0213756	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1999 to 
December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
psychiatric disorder, characterized by the RO as 
"personality disorder (also diagnosed as adjustment disorder 
with depressed mood) (claimed as depression, inability to 
sleep, lack of appetite, weight loss, and stuttering)."  The 
veteran's representative, in an April 2002 Statement of 
Accredited Representative in Appealed Case (VA Form 1-646) 
indicates, in pertinent part, that the veteran's claim is not 
for a personality disorder.  Therefore, the issue is 
recharacterized as service connection for an acquired 
psychiatric disorder, and is so reflected on the title page.  


FINDINGS OF FACT

1.  The veteran was discharged from service with an 
adjustment disorder, which was not shown to be a chronic 
disability at that time.

2.  There is no competent evidence of the current presence of 
a chronic acquired psychiatric disorder; the veteran failed 
to report for a scheduled VA examination which might have 
provided medical evidence that could have been material to 
this claim.  





CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000, during the appeal's pendency.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

In this case, VA has complied with the duty to assist and the 
duty to notify provisions of the VCAA.  The veteran was 
informed of its provisions by a May 8, 2001 VCAA notice 
letter.  The VCAA letter informed the veteran of what 
assistance VA would provide and what evidence, if any, the 
veteran should provide.  He was also notified of any time 
limitations associated with his claim.  Additionally, an 
October 2001 supplemental statement of the case also provided 
the veteran with the duty to assist requirements required by 
the VCAA.  Further, a June 2000 statement of the case 
informed the veteran of the applicable laws and regulations 
needed to substantiate his claim.  He has also had the 
opportunity to testify at a hearing regarding his claim.  He 
declined.  He failed to report for a VA examination, without 
good cause.  He has not identified or referred to any 
potentially relevant evidence; therefore, no purpose would be 
served by delaying adjudication of this case to provide 
further notification of the respective obligations of VA and 
the veteran to obtain different types of evidence.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Wensch v. 
Principi, 15 Vet.App. 362 (2001).  The Board therefore finds 
that VA has complied with all obligations to inform the 
veteran of the applicable laws and regulations and with all 
duties to assist the veteran in the development of his claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

II.  Service Connection 

The veteran seeks to establish service connection for a 
psychiatric disorder as a result of active service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  

Service medical records show that the veteran was 
psychiatrically evaluated as normal on clinical evaluation on 
enlistment examination in July 1999.  The veteran was 
initially seen in service in the mental health clinic in 
November 1999 when he was seen with complaints of feeling 
depressed since his arrival at the Air Force Base in 
October 1999.  He related difficulty sleeping, feeling 
"trapped," and hopeless about his situation.  He indicated 
that he was unable to concentrate, had poor appetite, was 
loosing weight and had suicidal thoughts.  Mental status 
examination revealed the veteran kept a tense worried look 
throughout the interview.  Speech was coherent, soft and 
without stuttering, with reported vegetative symptoms of 
depression such as anorexia and insomnia.  His mood was 
depressed, stream of thought was logical, with no evidence of 
hallucinations, delusions, or paranoia.  He appeared to have 
fair insight and impulse control and his judgment was 
described as "OK."  The assessment was adjustment with 
depressed mood.  He was scheduled for follow-up counseling to 
decrease his symptoms of depression.  

Later that month, the veteran was seen again for follow-up 
with worsening symptoms of depression, decreased sleep, 
decreased appetite, isolation, and suicidal ideation.  He 
indicated that he was failing in school, had no motivation, 
and wanted to get released from the Air Force.  The 
assessment was adjustment disorder with depressed mood and 
rule out major depressive disorder.  He was admitted to the 
hospital.  

In December 1999, the veteran was discharged from service.  
Administrative records show the discharge was due to 
adjustment disorder with depressed mood.  The narrative 
reason for separation on the DD Form 214 was personality 
disorder.  

After service, the veteran filed a claim for service 
connection for his nervous condition in December 1999.  In 
December 2000, the veteran indicated that his condition was 
the result of his exposure to an airman who died during basic 
training and another airman in service with him who slashed 
his wrists while on active service.  These two events, 
according to the veteran, were constantly on his mind.  He 
was unable to sleep, his grades began to drop, and he lost 
ten pounds.  

The veteran was scheduled for a VA examination in 
August 2001.  This mental examination was scheduled to 
provide a diagnosis and a medical opinion as to the origin 
and relationship of the veteran's mental condition.  An 
opinion was to be provided as to whether the veteran's mental 
condition was at least as likely as not related to his 
military service or if it was a preexisting condition.  He 
was advised in a July 2001 letter, which was sent to his 
latest address of record, that it was his responsibility to 
appear for this examination.  He was told what to do if he 
was unable to keep the appointment.  The veteran did not 
report for his examination and did not indicate why or 
attempt to reschedule the examination.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655.  

In this case, service connection is not warranted for an 
acquired psychiatric disorder, based on the evidence of 
record.  Although the veteran was treated for and diagnosed 
with adjustment disorder with depressed mood during his short 
period of active service, the evidence does not show the 
presence of a chronic acquired psychiatric disorder.  The 
first assessment of adjustment disorder with depressed mood 
was made in November 1999, and the veteran was discharged in 
December 1999.  

Other than his service medical records, the veteran submitted 
newspaper articles regarding the death of an airman while in 
service, and a statement indicating that one of the airmen in 
his unit attempted to commit suicide and he stopped him.  The 
veteran indicated his problems resulted from this episode.  
However, the diagnosis of a psychiatric disability and its 
causes requires medical expertise, which the veteran is not 
competent to provide.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992). 
 
The medical evidence does not show the presence of a current, 
chronic acquired psychiatric condition, nor has the veteran 
identified evidence of such.  Without the current existence 
of a chronic psychiatric disability, there may be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disability.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  




		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

